Exhibit 10.3

 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

NOTICE AND AGREEMENT OF RESTRICTED STOCK AWARD

 

Veeco Instruments Inc. (the “Company”), is pleased to confirm the award to the
individual named below (“Grantee”) of restricted shares of common stock, par
value $0.01 per share, of the Company described below, subject to the terms and
conditions of this Notice and Agreement of Restricted Stock Award (the
“Notice”), the Veeco Instruments Inc. 2010 Stock Incentive Plan, as amended from
time to time (the “Plan”) and the terms and conditions set forth in the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Award (2012) (the
“Terms and Conditions”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.

 

Grantee:

 

Award Date:

 

Aggregate number of shares of
Restricted Stock subject to the Award

(the “Award”):

 

Vesting/Lapsing of Restrictions:

 

Subject to Grantee’s Continuous Service, 1/3 of the shares comprising the Award
will vest, and the restrictions with respect to such shares shall lapse, on each
of the second (2nd), third (3rd) and fourth (4th) anniversaries of the Award
Date (each a “Vesting Date”).  If the Grantee would become vested in a fraction
of a share on a Vesting Date, such share shall not vest until the Grantee
becomes vested in the entire share on the following Vesting Date.

 

Additional Provisions:

 

This Award shall be subject to the terms and conditions set forth in the Veeco
Instruments Inc. Terms and Conditions of Restricted Stock Award (2012) (the
“Terms and Conditions”).  As a condition to receiving this Award, Grantee agrees
to be bound by the terms of the Company’s current Employee Confidentiality and
Inventions Agreement (the “Employee NDA”), a copy of which is attached hereto as
Exhibit A.  If Grantee has not already done so, Grantee agrees to execute a copy
of the Employee NDA to further evidence Grantee’s agreement to those terms.

 

Grantee must sign this Notice and return it to the Company’s Compensation
Department on or before                       , 2012 or the Award will be
forfeited.  Return your executed Notice to:  Compensation Department by mail at
Terminal Drive, Plainview, New York 11803, by fax at 1-516-714-1212 or email at
Compensation@Veeco.com.

 

 

VEECO INSTRUMENTS INC.

 

 

 

 

 

Name: Robert W. Bradshaw

 

Title: Sr. Vice President, Human Resources

 

 

 

 

 

 

 

Grantee

Date

 

1

--------------------------------------------------------------------------------


 

VEECO INSTRUMENTS INC. 2010 STOCK INCENTIVE PLAN

 

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD
(2012)

 

These TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD (2010) (these “Terms and
Conditions”) apply to any award by Veeco Instruments Inc., a Delaware
corporation (the “Company”), of the Company’s common stock, par value $0.01 per
share (“Common Stock”), subject to certain restrictions (“Restricted Stock”),
pursuant to the Veeco Instruments Inc. 2010 Stock Incentive Plan (as it may be
amended from time to time, the “Plan”), which specifically references these
Terms and Conditions.

 

ARTICLE 1
DEFINITIONS

 

1.1                               In General.  Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Plan and/or
the applicable Notice of Restricted Stock Award (the “Notice”).  In addition,
wherever the following term is used in these Terms and Conditions, it shall have
the meaning specified below, unless the context clearly indicates otherwise.

 

1.2                               “Restrictions” shall mean the restrictions on
sale or other transfer set forth in Section 4.2 and the exposure to the risk of
forfeiture set forth in Section 3.1.

 

ARTICLE 2
RESTRICTED STOCK AWARD

 

2.1                               Award of Restricted Stock.  The Award is made
in consideration of the Grantee’s agreement to remain in the service of the
Company and for other good and valuable consideration which the Administrator
has determined exceeds the aggregate par value of the shares of Common Stock
subject to the Award.

 

2.2                               Award Subject to Plan.  The Award is subject
to the terms and provisions of the Plan, including the provisions of Section 11
of the Plan in the event of a Corporate Transaction.

 

ARTICLE 3
RESTRICTIONS

 

3.1                               Forfeiture.  Unless otherwise provided by
written agreement between the Company and Grantee, which may be entered into at
any time, including in connection with the termination of Grantee’s Continuous
Service, any Shares subject to the Award which are not vested at the time
Grantee’s Continuous Service terminates shall thereupon be forfeited immediately
and without any further action by the Company or the Grantee.

 

3.2                               Vesting and Lapse of Restrictions.  Subject to
Section 3.1, the Restrictions shall lapse with respect to 1/3 of the shares of
Restricted Stock subject to the Award, and the Grantee’s rights thereto shall
vest, on each of the second (2nd), third (3rd) and fourth (4th) anniversaries of
the Award Date (each a “Vesting Date”); provided, however, that in each case the
Grantee remains in Continuous Service from the Award Date through such Vesting
Date.  If the Grantee would become vested in a fraction of a share on a Vesting
Date, such share shall not vest until the Grantee becomes vested in the entire
share on the following Vesting Date.

 

2

--------------------------------------------------------------------------------


 

3.3                               Legend.  Until such time as the Restrictions
have lapsed, the Company may instruct the transfer agent for the Common Stock
and/or other record-keepers to include a restrictive code or similar notation in
its records (or legend on stock certificates, if any) to denote the Restrictions
and any applicable federal and/or state securities laws restrictions relating to
Restricted Stock.  The notation or legend may include the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THE PLAN AND IN THE TERMS AND CONDITIONS APPLICABLE TO THE RESTRICTED
STOCK AWARD, COPIES OF WHICH ARE ON FILE AT THE PRINCIPAL OFFICE OF THE
CORPORATION.”

 

3.4                               Payment of Taxes; Issuance of Shares.

 

(a)                                 Grantee understands, acknowledges and agrees
that, unless a Section 83(b) election is made (as described in Section 3.7), the
difference between the Fair Market Value of a Share at the time it vests, and
the amount, if any, paid by the Grantee for such Share is subject to state and
federal income taxes and Grantee is responsible for paying such taxes.

 

(b)                                 If the Company is required to withhold any
such taxes, Grantee hereby authorizes the Company and any brokerage firm
determined acceptable to the Company for such purposes to sell on Grantee’s
behalf a whole number of Shares from the number of vested Shares delivered to
Grantee at the time the Restrictions lapse to generate cash proceeds sufficient
to satisfy the tax withholding obligation (“Sale Provisions”).  The Shares will
be sold as soon as practicable following the day the tax withholding obligation
arises.  The Grantee will be responsible for all brokerage fees and other costs
of sale and Grantee agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale.  Grantee
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy Grantee’s tax withholding obligation. 
Accordingly, Grantee agrees to pay to the Company as soon as practicable any
amount of the tax withholding obligation that is not satisfied by the sale of
Shares described above.  By accepting the Award, Grantee expresses his or her
intent that the Sale Provisions described above regarding the sale of Shares to
pay taxes are intended to constitute a Rule 10b5-1 sales plan and to satisfy the
requirements of Rule 10b5-1 under the Securities Exchange Act of 1934, as
amended.  The Company may, at its discretion, fulfill its tax withholding
obligation by reducing the number of vested Shares delivered to Grantee at the
time the Restrictions lapse by the number of Shares required to satisfy such tax
withholding requirements (based on the Fair Market Value of Shares at such
time).  Such Shares shall be returned to the Company.  Grantee’s acknowledgement
and acceptance of these tax provisions are conditions precedent to the right of
Grantee to receive the Award under the Plan and these Terms and Conditions.

 

(c)                                  In lieu of the sale or reduction of Shares
delivered described in paragraph (b) above, Grantee may pay to the Company the
amount of tax required to be withheld in cash, by check or in other form
satisfactory to the Company.  Such payment must be made by the date on which the
Restrictions lapse or such later date as is established by the Company (not to
exceed 15 days after the date on which the Restrictions lapse).

 

(d)                                 The Shares will be deposited directly into
Grantee’s brokerage account with the Company’s approved broker when vested and
any applicable withholding obligations have been satisfied.

 

3

--------------------------------------------------------------------------------


 

3.5                               Stop-Transfer Notices.  In order to ensure
compliance with the Restrictions and any provisions set forth in these Terms and
Conditions, the Notice or the Plan, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.  The Company may issue a “stop transfer” instruction
if the Grantee fails to satisfy any tax withholding obligations.

 

3.6                               Certain Changes in Capitalization; Additional
Securities.  If the shares of the Company’s Common Stock as a whole are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, reclassification, stock dividend, stock split,
combination of shares, exchange of shares, change in corporate structure or the
like, the Administrator, in its sole discretion, shall have the discretion and
power to determine and to make effective provision for acceleration of the time
or times at which any Restrictions shall lapse or be removed.  In addition, in
the case of the occurrence of any event described in this Section 3.6, the
Administrator, subject to the provisions of the Plan and these Terms and
Conditions, shall make an appropriate and proportionate adjustment in the number
and kind of Shares subject to the Award, to the end that after such event the
Grantee’s proportionate interest shall be maintained as before the occurrence of
such event.  Any such adjustment made by the Administrator shall be final and
binding upon the Grantee, the Company and all other interested persons.  Any
securities or cash received (other than a regular cash dividend) as the result
of ownership of the Restricted Stock (the “Additional Securities”), including,
but not by way of limitation, warrants, options and securities received as a
stock dividend or stock split, or as a result of a recapitalization or
reorganization or other similar change in the Company’s capital structure, shall
be retained in escrow in the same manner and subject to the same conditions and
Restrictions as the Restricted Stock with respect to which they were issued,
including, without limitation, the vesting provisions set forth under
Vesting/Lapsing of Restrictions in the Notice.  The Grantee shall be entitled to
direct the Company to exercise any warrant or option received as Additional
Securities upon supplying the funds necessary to do so, in which event the
securities so purchased shall constitute Additional Securities, but the Grantee
may not direct the Company to sell any such warrant or option.  If Additional
Securities consist of a convertible security, the Grantee may exercise any
conversion right, and any securities so acquired shall constitute Additional
Securities.  In the event of any change in certificates evidencing the Shares or
the Additional Securities by reason of any recapitalization, reorganization or
other transaction that results in the creation of Additional Securities, the
escrow holder is authorized to deliver to the issuer the certificates evidencing
the Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

 

3.7                               Section 83(b) Election.  Grantee understands
that, under Section 83(a) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Grantee will recognize as ordinary income the difference between
the amount, if any, paid for the Shares and the Fair Market Value of the Shares
at the time the Restrictions on such Shares lapse.  Grantee understands that,
notwithstanding the preceding sentence, Grantee may elect to be taxed at the
time of the Award Date, rather that at the time the Restrictions lapse, by
filing an election under Section 83(b) of the Code (an “83(b) Election”) with
the Internal Revenue Service within 30 days of the Award Date. In the event
Grantee files an 83(b) Election, Grantee will recognize ordinary income in an
amount equal to the difference between the amount, if any, paid for the Shares
and the Fair Market Value of such Shares as of the Award Date, and will be
responsible for paying all such taxes, and, if applicable, paying the Company
the amount of any tax required to be withheld thereon at the time of such
election, in the manner set forth in Section 3.4.  Grantee further understands
that a copy of such 83(b) Election form must be filed with his or her federal
income tax return for the calendar year in which the Award falls, and a copy
delivered to the Company.  Grantee acknowledges that the foregoing is only a
summary of the effect of United States federal income taxation with respect to
this Award, and does not purport to be complete or to

 

4

--------------------------------------------------------------------------------


 

deal with any state, local or foreign tax requirements that might apply. 
GRANTEE FURTHER ACKNOWLEDGES THAT THE COMPANY IS NOT RESPONSIBLE FOR FILING THE
GRANTEE’S 83(B) ELECTION, AND THE COMPANY HAS DIRECTED GRANTEE TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FEDERAL GOVERNMENT OR FOREIGN COUNTRY IN
WHICH GRANTEE MAY RESIDE, AND THE TAX CONSEQUENCES OF GRANTEE’S DEATH.

 

ARTICLE 4
OTHER PROVISIONS

 

4.1                               Book Entry; Escrow.  The unvested Shares will
be held in book-entry or global certificate form.  If the Company instead
chooses to issue share certificates representing the Shares, the certificates
for the Shares shall be deposited in escrow with the Secretary or Assistant
Secretary of the Company or such other escrow holder as the Company may appoint;
provided, however, that in no event shall the Grantee retain physical custody of
any certificates representing unvested Shares issued to him.  The deposited
certificates shall remain in escrow until all of the Restrictions lapse or shall
have been removed.

 

4.2                               Restricted Stock Not Transferable.  No
unvested Shares or any interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Grantee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 4.2 shall not
prevent transfers by will or by applicable laws of descent and distribution.

 

4.3                               Rights as Stockholder.  Except as otherwise
provided herein, upon issuance of the Shares pursuant to Section 4.1, the
Grantee shall have all the rights of a stockholder with respect to said Shares,
subject to the Restrictions herein, including the right to vote the Shares and
to receive all dividends or other distributions paid or made with respect to the
Shares; provided, however, that any and all Additional Securities received by
the Grantee with respect to such Restricted Stock shall, as provided in
Section 3.6, also be subject to the Restrictions until the Restrictions on the
underlying Shares lapse or are removed pursuant to these Terms and Conditions.

 

4.4                               No Right to Continued Employment.  Nothing in
the Notice, these Terms and Conditions or the Plan shall confer upon the Grantee
any right to continue in the service of the Company or any Related Entity or
shall interfere with or restrict in any way the rights of the Company or any
Related Entity, which are hereby expressly reserved, to discharge the Grantee at
any time for any reason whatsoever, with or without cause, except as may
otherwise be provided by any written agreement entered into by and between the
Company and the Grantee.

 

4.5                               No Right to Future Awards.  Nothing in the
Notice, these Terms and Conditions or the Plan shall confer upon the Grantee any
right with respect to future Awards under the Plan, or any right with respect to
any other award under any plan of the Company or any Related Entity.

 

4.6                               Entire Agreement: Governing Law.  The Notice,
these Terms and Conditions and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except

 

5

--------------------------------------------------------------------------------


 

by means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and these Terms and Conditions (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice, the Plan and these Terms and Conditions are to be
construed in accordance with and governed by the internal laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties.  Should any provision
of the Notice, the Plan or these Terms and Conditions be determined to be
illegal or unenforceable, such provision shall be enforced to the fullest extent
allowed by law and the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

4.7                               Conformity to Securities Laws.  The Grantee
acknowledges that the Plan and these Terms and Conditions are intended to
conform to the extent necessary with all provisions of the Securities Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and any and all regulations and rules promulgated thereunder by
the Securities and Exchange Commission, including without limitation Rule 16b-3
under the Exchange Act.  Notwithstanding anything herein to the contrary, the
Plan shall be administered, and the Award is granted, only in such a manner as
to conform to such laws, rules and regulations.  To the extent permitted by
applicable law, the Plan and these Terms and Conditions shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

 

4.8                               Amendment, Suspension and Termination.  The
Award and these Terms and Conditions may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board, provided that, except as may otherwise be provided
by the Plan, neither the amendment, suspension nor termination of the Award or
these Terms and Conditions shall, without the consent of the Grantee, alter or
impair any rights or obligations under any Award.

 

4.9                               Administration and Interpretation.  Any
question or dispute regarding the administration or interpretation of the
Notice, the Plan or these Terms and Conditions shall be submitted by the Grantee
or by the Company to the Administrator.  The resolution of such question or
dispute by the Administrator shall be final and binding on all persons.

 

4.10                        Venue and Waiver of Jury Trial.  The Company, the
Grantee, and the Grantee’s assignees pursuant to Section 4.2 (the “parties”)
agree that any suit, action, or proceeding arising out of or relating to the
Notice, the Plan or these Terms and Conditions shall be brought in the United
States District Court for the Eastern District of New York (or should such court
lack jurisdiction to hear such action, suit or proceeding, in a New York state
court in the County of Nassau) and that the parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING.  If any one or more provisions of this Section 4.10
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

4.11                        Notices.  Notices required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed to the Grantee to his address shown in the
Company records, and to the Company at its principal executive office.

 

6

--------------------------------------------------------------------------------


 

4.12                        Severability.  The invalidity or unenforceability of
any paragraph or provision of these Terms and Conditions shall not affect the
validity or enforceability of any other paragraph or provision, and all other
provisions shall remain in full force and effect.  If any provision of these
Terms and Conditions is held to be excessively broad, then such provision shall
be reformed and construed by limiting and reducing it so as to be enforceable to
the maximum extent permitted by law.

 

4.13                        Certain Provisions Applicable to Grantees Employed
at International Locations.  The Company will assess its requirements regarding
tax, social insurance and any other payroll tax (“Tax-Related Items”)
withholding and reporting in connection with the Shares.  These requirements may
change from time to time as laws or interpretations change.  Regardless of the
actions of the Company in this regard, Grantee hereby acknowledges and agrees
that the ultimate liability for any and all Tax-Related Items is and remains his
or her responsibility and liability and that the Company makes no
representations nor undertakings regarding treatment of any Tax-Related Items in
connection with any aspect of the Award and does not commit to structure the
terms of the grant or any aspect of the Award to reduce or eliminate the
Grantee’s liability regarding Tax-Related Items.  In the event that the Company
must withhold any Tax-Related Items in connection with the Award, Grantee agrees
to make arrangements satisfactory to the Company to satisfy all withholding
requirements.  Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally due from the Grantee from his or her wages or other
cash compensation paid him or her by the Company and/or to cause the sale of
vested Shares on Grantee’s behalf or reduce the number of vested Shares
delivered to Grantee at the time the Restrictions lapse, as contemplated by
Section 3.4 above, to satisfy such Tax-Related Items.

 

4.14                        Data Privacy.  Grantee consents to the collection,
use and transfer of personal data as described in this Section.  Grantee
understands that the Company and its Subsidiaries hold certain personal
information about the Grantee, including the Grantee’s name, home address and
telephone number, date of birth, social security number or identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all options or any other entitlement to shares
of stock (restricted or otherwise) awarded, cancelled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”).  Grantee further understands that the Company
and/or its Subsidiaries will transfer Data amongst themselves as necessary for
the purpose of implementation, administration and management of Grantee’s
participation in the Plan, and that the Company and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (“Data Recipients”). 
Grantee understands that these Data Recipients may be located in the Grantee’s
country of residence, the European Economic Area, or elsewhere throughout the
world, such as the United States.  Grantee authorizes the Data Recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan and/or the subsequent holding of
Shares on the Grantee’s behalf, to a broker or other third party with whom
Grantee may elect to deposit any Shares of stock acquired upon vesting of the
Shares.  Grantee understands that he or she may, at any time, review the Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company.  Withdrawal of consent may, however, affect Grantee’s
ability to participate in the Plan.

 

*  *  *  *  *

 

7

--------------------------------------------------------------------------------